Title: To Benjamin Franklin from Edward Newenham, 23 May 1782
From: Newenham, Sir Edward
To: Franklin, Benjamin


Sir—
Neuchatel (en Swisse) 23th of May 1782
According to my fathers orders I take the liberty of sending to your Excellency the enclosed Irish papers; by which, & his letters to me, it seems that Ireland will soon be as free & independant a nation as England, & that England will soon recover her ancient glory.
With the sincerest wishes for the preservation of your Excellency’s health & happiness I have the Honor to be your most obt: & very humble Servant.
Ed: Newenham
